Citation Nr: 0417837	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to enhanced Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
September 30, 1993.  The veteran died in March 1999; the 
appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2002, the appellant testified at an RO hearing in 
support of her appeal.



FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in March 1999; the death certificate 
lists the immediate cause of death as carcinoma of the liver, 
metastatic, due to hepatitis C.

3.  Service connection was in effect for diabetes mellitus 
with a disability rating of 20 percent effective October 1, 
1993, and a 100 percent rating effective July 31, 1996, and 
hepatitis C rated as 10 percent disabling effective October 
1, 1993.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC under the 
provisions of 38 U.S.C.A. § 1311(a)(2) have not been met.  38 
U.S.C.A. §§ 1311, 5107 (West 2002); 38 C.F.R. § 20.1106 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA advised the appellant of her rights under 
the VCAA in a letter issued in September 2003.  

In this case, DIC benefits were granted in April 1999, prior 
to enactment of the VCAA.  The appellant, then, requested 
enhanced DIC benefits.  Enhanced DIC benefits were denied in 
a June 2001 rating decision.  The appellant was not provided 
with a VCAA notice prior to the initial denial of enhanced 
DIC benefits.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Nevertheless, the Board finds that additional notice 
is not required by the facts of this particular case.  
Because this case turns entirely upon legal criteria, and 
there is no dispute as to the factual predicate, there is no 
indication of any further evidentiary development which would 
be pertinent.  The documentation reflecting the veteran's 
service-connected disabilities, the appellant's claim, the 
veteran's medical records and death certificate are contained 
in the evidence of record.  There is no further factual 
development, whether performed by the appellant or by VA, 
that could show that the appellant is eligible for enhanced 
DIC benefits.  Moreover, the appellant was notified of her 
rights under the VCAA in a letter issued in September 2003.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding this 
issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


I.  Factual Background

As previously noted, the veteran separated from active 
service on September 30, 1993.  During the veteran's 
lifetime, service connection was in effect for diabetes 
mellitus which was rated 20 percent disabling effective 
October 1, 1993, and 100 percent disabling effective July 31, 
1996.  Service connection was also in effect for hepatitis C 
rated as 10 percent disabling effective October 1, 1993.

In March 1999, the veteran died.  His certificate of death 
provided that the cause of death was carcinoma of the liver, 
metastatic, due to hepatitis C.  

In April 1999, the appellant filed a claim for DIC benefits.  
An April 1999 rating decision granted entitlement to service 
connection for the cause of the veteran's death.  
Subsequently, the appellant claimed entitlement to enhanced 
DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  
Entitlement to enhanced DIC benefits was denied by a June 
2001 rating decision.

In her substantive appeal submitted in July 2002, the 
appellant claimed entitlement to enhanced DIC benefits on the 
basis that the veteran's treatment was not successful.  She 
also stated that the veteran was in and out of the VA 
hospital and she suffered with him.  She described her health 
as "not good" because the veteran was in and out of the 
hospital prior to his death.  She reiterated her contentions 
at the November 2002 hearing.


II.  Laws and Regulations

Dependency and indemnity compensation shall be paid to a 
surviving spouse at a specified monthly rate.  The rate shall 
be increased by a certain sum in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2) (West 
2002).

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), 38 C.F.R. § 20.1106 does permit VA to consider 
whether the veteran, although not actually in receipt of a 
total evaluation for the requisite period of time, was 
nonetheless hypothetically entitled to receive such 
evaluation based upon a de novo review of the evidence on 
file.  See also VAOPGCPREC 9-2000 (Dec 8, 2000).  
"Hypothetical entitlement" to a total rating is no longer a 
basis for increased DIC benefits.  The implementing 
regulation pertaining to claims for DIC under 38 U.S.C.A. § 
1311 (a)(2) was revised.  Under 38 C.F.R. § 20.1106:

Claim for death benefits by survivor- 
prior unfavorable decisions during 
veteran's lifetime.  Except with respect 
to benefits under the provisions of 38 
U.S.C. 1311(a)(2), 1318, and certain 
cases involving individuals whose 
Department of Veterans Affairs benefits 
have been forfeited for treason or for 
subversive activities under the 
provisions of 38 U.S.C. 6104 and 6105, 
issues involved in a survivor's claim for 
death benefits will be decided without 
regard to any prior disposition of those 
issues during the veteran's lifetime.

38 C.F.R. § 20.1106 (2003) (effective May 6, 2002) (emphasis 
added); see also 67 Fed. Reg. 16317 (Apr. 5, 2002).

The Board is bound by this new version of the regulation.  38 
U.S.C.A. § 7104(c) (West 2002).  This regulation forecloses 
any argument of additional DIC based on a hypothetical 
entitlement, to include any argument based on citation to Hix 
or VAOPGCPREC 9-2000.


III.  Analysis

According to the veteran's Certificate of Death, he died in 
March 1999, approximately 5 years and 6 months after 
separation from service.  At the time of his death, he was in 
receipt of compensation for service-connected diabetes 
mellitus that was rated 100 percent disabling effective July 
31, 1996.  As the veteran's diabetes mellitus was not rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death, the appellant is not 
entitled to increased DIC benefits.

Although the Board acknowledges the appellant's contentions 
regarding the veteran's unsuccessful treatment and her 
declining health, this does not provide a basis for increased 
DIC benefits.  

Based on the above analysis, the Board finds that the veteran 
had not in fact been evaluated as 100 percent disabled for 
eight continuous years prior to his death.  The Board, 
therefore, finds that the appellant's claim for entitlement 
to enhanced DIC benefits under the provisions of 38 C.F.R. § 
1311(a)(2) must be denied. 


ORDER

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2), is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



